FONES, Justice,
dissenting. .
I respectfully dissent.
In my opinion, the instructions given, erroneously informed the jury that the State had taken the property owner’s right of access along the entire frontage of his property on U. S. Highway 25-70, approximately one hundred sixty feet, and that the State was required to pay for that “limitation on ingress and egress.” In my view of the law as applied to the facts of this case, the jury should have been instructed that all that the State had taken was the driveway entrance that existed at the corner of the U. S. Highway and Jaybird Road, prior to the improvements, to be offset by the value of the new driveway access, moved a short distance from the original, to comply with safety regulations.
I agree that the right of access is a property right that may not be taken away, impaired, or encumbered without payment of just compensation. Hamilton County v. Rape, 101 Tenn. 222, 47 S.W.416 (1898); Speight v. Lockhart, 524 S.W.2d 249 (Tenn.App.1975); Brookside Mills, Inc. v. Moulton, 55 Tenn.App. 643, 404 S.W.2d 258 (1965).
Pitted against the property owner’s right of access to the public thoroughfare is the State’s interest in maintaining the proper and safe use of the highways. To this end the rule in this State and in the majority of jurisdictions is that an abutting property owner is not entitled to access to his land at every point between it and the highway but only to “free and convenient access to his property and the improvements on it.” Iowa State Highway Comm’n v. Smith, 248 Iowa 869, 82 N.W.2d 755, 759 (1957). See Speight v. Lockhart, supra; State Highway Dept. v. Strickland, 213 Ga. 785, 102 S.E.2d 3, 5 (1958); Hiilerege v. City of Scottsbluff, 164 Neb. 560, 83 N.W.2d 76, 85 (1957); Mueller v. New Jersey Highway Auth., 59 N.J.Super. 583, 158 A.2d 343, 349-50 (1960); Holland v. Grant County, 208 Or. 50, 298 P.2d 832, 834 (1956). The commissioner of highways is empowered under T.C.A. § 54-540 to make rules governing the construction of entrances into highways in Tennessee. As pointed out by the Court of Appeals in Speight v. Lockhart, supra, this Code provision authorizes:
“reasonable supervision and regulation of construction upon and within the rights-of-way of state highways, including the power to require application for permits for such construction and the grant of such permits on reasonable conditions.



It is, of course, recognized that, if he is denied a permit for driveway construction within a state right-of-way, a property owner may consider that his rights to' access have been wrongfully denied. In such a case, and at that time, the property owner has access to the courts for review of the denial of permit or for compensation in inverse condemnation.” (Emphasis original.) 524 S.W.2d at 256-57.
Construction of curbing along a public right-of-way is not, by itself, a taking of access for which compensation is due. The State has an easement in the public right-of-way for road and street purposes of *799which the construction of curbing is a legitimate part. An abutting property owner must apply to the commissioner for a permit for access construction as outlined above. Because the property owner does not have a right to access at every point along the highway, a taking of access occurs only when the denial of a construction permit amounts to a denial of free and convenient access to the property or improvements thereon or when access is denied at a point that was used by the property owner for access prior to the construction of the curbing.
In this case the State did not seek to condemn access. All that was sought was the temporary condemnation of a portion of appellees’ property for which the right to compensation is not disputed. As the result of construction of curbing, however, appel-lees’ driveway was moved away from the corner of Highway 25-70 and Jaybird Road. Although appellees now have a similar driveway entrance a short distance from° the original, moving the entrance was a taking of access. Brookside Mills, Inc. v. Moulton, supra. The construction of curbing along the state right-of-way was not a taking, and the chancellor erred in instructing the jury that:
“[T]oday, ladies and gentlemen, on this trial, the State is taking and condemning and paying for the curbing along this public improvement, and you must judge this property with all its potential uses, whatever they are, on September 12, 1975, ... in light of the limitation on ingress and egress.”
Later he instructed as follows:
“But the destruction of impairment of the right of ingress and egress too, to or from a landowner’s property, such as by the installation of curbing, is a proper matter for compensation, to the extent of the rights thus taken. Stated yet another way, the right of access to a landowner’s property is a property right which may not be taken in whole or in part, without paying just compensation for its value, and that is what this trial this afternoon as been devoted to. Do not underpay this lady, do not overpay this lady. You be absolutely fair with this lady. You give her the value of this property, if it were diminished, and you find so by a preponderance of the evidence, on September 12, 1975, you compensate her for that in a fair amount for the reduction or diminution in value by reason of the public improvement. That is the curbing shown in evidence.”
These instructions were erroneous and prejudicial and accounted, at least in part, for the outrageous verdict of $8,000.
A number of photographs in this record clearly depict the “before” and “after” condition of this property. The conclusion is inescapable that the entire property has been improved by the highway construction and that the new entranceway, parking and turn-around facilities for the tiny upholstery shop beside the residence has also been improved.
The property owner’s witnesses emphasized that the original driveway was twenty-four feet wide and now it is only fourteen feet wide. One of the experts testifying for the property owner said, “You can’t get a big truck in now.” The pictures in the record, together with common knowledge that the largest tractor-trailer rig operating in Tennessee can get in and out of a fourteen foot driveway, refute that testimony. As the State correctly points out, there is no showing in the record that the property owner sought and was refused a wider driveway. In addition, the testimony of the property owner’s two witnesses that the value of the property was $17,000 and $15,-300 less after the curbing was installed I find to be so incredible as to be unworthy of belief.
I would reverse and remand for a new trial. I am authorized to state that Justice HENRY joins me in this dissent..